 


109 HR 3445 IH: Schools Safely Acquiring Faculty Excellence Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3445 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Porter introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To direct the Attorney General of the United States, upon request of the chief executive officer of a State, to provide officers of local educational agencies and the State educational agency in that State with certain access to the national crime information databases, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Schools Safely Acquiring Faculty Excellence Act of 2005. 
2.Access to Federal crime information databases by educational agencies for certain purposes 
(a)In generalThe Attorney General of the United States shall, upon request of the chief executive officer of a State, ensure that appropriate officers of local educational agencies and the State educational agency in that State have the authority for read only online access to the databases of the national crime information databases (as defined in section 534 of title 28, United States Code) to carry out criminal history records checks, subject to subsection (b). 
(b)LimitationAn officer may use the authority under subsection (a) only in furtherance of the purposes of the local educational agency or State educational agency and only on an individual under consideration for employment by the agency in a position in which the individual would work with or around children. 
(c)Protection of informationAn individual having information derived as a result of a check under subsection (a) may release that information only to an appropriate officer of a local educational agency or a State educational agency, or to another person authorized by law to receive that information. 
(d)Criminal penaltiesAn individual who knowingly exceeds the authority in subsection (a), or knowingly releases information in violation of subsection (c), shall be imprisoned not more than 10 years or fined under title 18, United States Code, or both. 
(e)DefinitionIn this section, the terms local educational agency and State educational agency have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
 
